Citation Nr: 0923079	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  02-17 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinea versicolor, 
to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by increased saliva production, to include as due 
to undiagnosed illness.  

3.  Entitlement to service connection for a right shoulder 
disorder. 

4.  Entitlement to service connection for a thoracolumbar 
spine disorder.  

5.  Entitlement to increased ratings for a right knee 
disability, to include temporary total evaluations under 
38 C.F.R. §§ 4.29 and 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to 
December 1986 and October 1987 to February 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the VA Central Office in April 2006.  The 
hearing transcript has been associated with the claims file.

The issues of increased ratings are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that in a March 2009 statement, the Veteran 
submitted a "notice of disagreement" (NOD) with the July 
2008 rating decision in regards to the effective dates 
assigned for the grant of a total disability rating for 
individual unemployability and the grant of service 
connection (and the grant of an initial 70 percent rating) 
for posttraumatic stress disorder.  Review of the file 
indicates that the July 2008 rating decision was solely 
issued to effectuate previous Board decisions (in November 
2006 and February 2008), however.  Regulation specifically 
provides only two avenues to appeal a Board decision: a 
veteran can either file a motion of reconsideration or file 
an appeal to the Court of Appeals for Veterans Claims 
(Court).  In this case, the April 2009 statement cannot be 
reasonably interpreted as either a motion for reconsideration 
or an intent to file an appeal to the Court.  Thus, no action 
will be taken on this matter.  

Additionally, the Board notes that the Veteran was originally 
service connected for fatigue, muscle aches, weakness, and 
sleepiness due to undiagnosed illness.  See April 2000 rating 
decision.  Evidence received subsequent to that decision 
indicates that the Veteran's sleepiness and fatigue are the 
result of his service-connected posttraumatic stress disorder 
(PTSD), rather than symptoms of an undiagnosed illness, 
however, and it appears that these symptoms have been 
considered in the award of the 70 percent rating for the 
Veteran's PTSD.  Therefore, the Board has recharacterized the 
issue on appeal as entitlement to an increased rating for 
muscle aches and weakness due to undiagnosed illness.  


FINDINGS OF FACT

1.  The evidence does not suggest that the Veteran's skin 
disorder, which is diagnosed as tinea versicolor, was 
incurred in or aggravated by service or that it is otherwise 
causally related to service.  

2.  The Veteran's reported increased production of saliva has 
not been objectively verified and has not been linked to an 
underlying disorder.  

3.  A chronic right shoulder disorder was not incurred in 
service and is not causally related to service or any 
incident therein.  

4.  The Veteran has not been diagnosed with a lumbar or 
thoracic spine disorder.  



CONCLUSIONS OF LAW

1.  The criteria of service connection for a skin disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1153 (West 2002 & Supp. 
2008); 
38 C.F.R. §§ 3.303, 3.317 (2008).  

2.  The criteria of service connection for increased saliva 
production have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.317 (2008).  

3.  The criteria of service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

4.  The criteria of service connection for a thoracolumbar 
spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 1999, April 2002, and October 2008, VA sent 
letters to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman.  The Board notes that the 
April 2002 and October 2008 rating decisions postdated the 
initial adjudication.  Where, as here, the unfavorable rating 
decision that is the basis of this appeal was decided prior 
to the enactment of the current § 5103(a) requirements in 
2000, however, there is no error if the VA does not provide 
notice prior to the initial adjudication.  In such cases, the 
veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  In this case, the Veteran has been provided all 
requisite notice, and  the claims were readjudicated 
subsequent to the provision of the notice.  Thus, the Board 
finds that the duty to notify has been fulfilled.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining medical records, providing examinations, obtaining 
opinions, and providing a personal hearing.  The Board notes 
that the Veteran has requested another examination.  The 
Veteran has been given multiple examinations, however, and 
the Board finds that the examination records and the other 
medical evidence of record adequately and accurately depict 
the Veteran's claimed conditions, to include his reported 
histories.  Thus, the Board finds that new examinations are 
not necessary.  

The Board also notes that the record includes documents which 
have not been translated into English from German.  See March 
2009 statement.  A review of the statement associated with 
these records as well as the records themselves clearly 
indicates that the records are not relevant to any of the 
issues decided here, however; rather, they are solely 
relevant to the issue of increased ratings for the right knee 
disability.  As such, the Board finds that the lack of 
translation does not cause any prejudice at this time.  

Finally, the Board acknowledges that its November 2006 remand 
requested that a medical practitioner provide an opinion as 
to whether the Veteran's back pain syndrome is due to an 
undiagnosed illness or the October 1988 motor vehicle 
accident and that this request was not fulfilled.  The Board 
finds that even though this request was not fulfilled, no 
remand is required.  Compare Stegall v. West, 11 Vet. App. 
268 (1998) with Dyment v. West, 13 Vet. App. 141 (1999).  
Initially, the Board notes that the Veteran's back pain 
syndrome is already service-connected as due to an 
undiagnosed illness; thus, the medical practitioner's failure 
to fulfill the request for an opinion on the back pain 
syndrome's relationship with undiagnosed illness results in 
no prejudice.  Furthermore, because the evidence does not 
suggest that the Veteran has a service-connectable disability 
(save the already service-connected muscle pain due to 
undiagnosed illness), the Board finds that the failure to 
provide an opinion on the relationship between the Veteran's 
back pain syndrome and the in-service accident results in no 
prejudice since any rendered opinion could not change the 
outcome of the Board's decision.  Thus, the Board finds the 
issues ready for adjudication.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The Veteran's service personnel records indicate he is a 
Persian Gulf veteran.  Service connection may be established 
for a Persian Gulf veteran who exhibits objective 
indications  of a qualifying chronic  disability which cannot 
be attributed to any known clinical diagnosis, but which 
instead resulted from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1) (2008).  

There are three types of "qualifying chronic disabilities" 
for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) 
a diagnosed illness that the Secretary determines in 
regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-
connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Skin Disorder

The evidence indicates that the Veteran had active service in 
the Army Reserve from June 1986 to December 1986.  The June 
1986 Army Reserve enlistment examination record reflects 
normal findings for the skin and a negative history as to 
skin disease.  The service treatment records from the initial 
period of service do not otherwise report any findings, to 
include complaints, related to the skin.  

The Veteran had a second period of active service in the Army 
from October 1987 to February 1992.  The October 1987 Army 
enlistment examination reflects the Veteran's four-year 
history of skin disease on the back, neck, and shoulders and 
an examiner's finding of tinea versicolor.  Subsequent 
service treatment records do not report any treatment or 
findings pertaining to tinea versicolor; the service medical 
evidence only reflects dermatological treatment for keloids 
with focal edema and chronic inflammation on the face and ear 
that were attributed to psudofolliculitis barbae.  

Post-service medical records document treatment for 
pityriasis versicolor, which the Board notes is a synonym for 
tinea versicolor, since April 1995.  See, e.g., September 
1998 and March 2001 VA examination records; Dorland's 
Illustrated Medical Dictionary 973 (30th ed. 2003).  Based on 
the evidence of post-service treatment for tinea versicolor 
and the Veteran's history that the condition had worsened, 
the VA requested an opinion from an appropriate medical 
practitioner as to whether it was at least as likely as not 
that the Veteran's tinea versiciolor had been aggravated 
during service.  In December 2008, the VA received an opinion 
from a VA medical practitioner that there was "no evidence 
of aggravation of [the] preexisting skin condition".  VA 
also received opinions from a VA dermatologist which 
reflected his finding that the question could not be resolved 
without resorting to mere speculation.  See November and 
December 2008 RC opinions.  

After review of the record, the Board finds that service 
connection is not warranted.  Initially, the Board notes that 
presumptive service connection is not warranted under 
38 C.F.R. § 3.317 because the Veteran's reported skin 
symptoms have been attributed to a known clinical diagnosis.  

Additionally, service connection is not warranted based on 
the initial period of active service in the Army Reserve.  
The Army Reserve medical records report no findings or 
complaints of skin disease, and the initial report of a skin 
disease dates more than 10 months after separation.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Furthermore, the evidence 
includes no competent medical evidence linking the Veteran's 
current skin disorder to this period of service.  In the 
absence of competent evidence suggestive of an in-service 
incurrence or a relationship between this period of service 
and the current condition, service connection cannot be 
awarded based on this period of service.

Finally, service connection is not warranted based on the 
second period of service.  Initially, the Board notes that 
the evidence of record clearly indicates that the Veteran had 
tinea versicolor prior to entering service in October 1987.  
Thus, he is not considered sound at entry with respect to his 
skin, and service connection is only warranted if the Veteran 
shows that the skin condition was aggravated during service.  
See Wagner, supra.  

In this case, the competent evidence does not suggest that 
the Veteran's skin condition was aggravated by service.  The 
Board notes that the Veteran has contended that his skin 
condition was aggravated by service.  See, e.g., April 2006 
hearing transcript.  Although the Veteran is competent to 
report that his symptoms increased in severity and frequency 
after service, he, as a layperson, is not competent to 
determine that the increase in symptoms resulted from an 
aggravation of the condition rather than a natural 
progression; rather, medical evidence is needed to that 
effect.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 
465, 471 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the medical evidence does not suggest 
that the Veteran's tinea versicolor was aggravated by 
service.  There is no evidence of medical treatment during 
service or immediately after service to suggest any 
worsening, let alone a worsening beyond the natural 
progression, and the record includes no competent opinions 
which suggest that the Veteran's tinea versicolor was 
aggravated by service.  As noted above, in claims such as 
this, the burden falls on the claimant to establish 
aggravation of the preexisting disorder.  Wagner, supra..  In 
this case, the Veteran has failed to meet this burden.  Thus, 
service connection based on aggravation must be denied.  

In sum, the Board finds that service connection is not 
warranted for the Veteran's skin condition; thus, his claim 
must be denied.  

Increased Saliva Production

Review of the evidence indicates that the initial report of 
increased saliva production dates approximately six years 
after separation, during a September 1998 examination; 
service treatment records do not report any complaints or 
findings of increased saliva production.  Since that time, 
the Veteran has consistently reported that he has increased 
saliva production, which he contends is a result of his 
service in the Persian Gulf.  

VA examinations were conducted in September 1998, March 2001, 
and 2003.  The examination records document that physical 
examinations of the mouth and glands revealed no clinical 
findings of increased saliva production and that laboratory 
tests were within normal limits.  Additionally, the 
examinations revealed no sufficient explanation for the 
history of increased saliva production.  Nevertheless, the 
records reflect diagnoses of increased saliva production, of 
unknown etiology.  

In December 2008, VA received an opinion, which was based on 
a review of the evidence, from a VA medical practitioner as 
to whether the Veteran had increased saliva production.  The 
VA medical practitioner stated that although the Veteran 
reported having increased saliva production, there was no 
documentation of increased saliva production.  The medical 
practitioner explained that mucus membranes were consistently 
noted to be moist, which is normal, and he stated that there 
was insufficient evidence with regard to the reported 
increased saliva production.  

After review of the evidence, the Board finds that 
presumptive service connection is not warranted under 
38 C.F.R. § 3.317.  Review of the record indicates that the 
only evidence of increased saliva production is the Veteran's 
own histories; there is no in-service or post-service medical 
evidence documenting increased saliva production or other 
abnormality of the mouth or glands.  The Board notes that the 
examination records reflect diagnoses of increased saliva 
production.  The context of the records indicates that the 
findings were based solely on the Veteran's history and not 
on any clinical findings, however:  the record reflects no 
clinical findings of increased saliva production.  Thus, the 
only probative evidence of increased saliva production is the 
Veteran's own statements, which while competent, are not 
sufficient to warrant service connection under 38 C.F.R. 
§ 3.317.  38 C.F.R. § 3.317 makes clear that there must be 
some objective evidence perceptible to an examining physician 
or capable of independent verification.  In this case, the 
evidence does not include any objective evidence of increased 
saliva production; thus, presumptive service connection is 
not warranted under 38 C.F.R. § 3.317.  

Service connection is also not warranted on a direct basis.  
Although the evidence reflects the Veteran's competent 
history of increased saliva production since service, direct 
service connection will not be granted for increased 
production of saliva alone; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  In this case, the 
evidence does not establish that the Veteran has an 
identifiable underlying condition:  significantly, 
examination has revealed no pathology to account for the 
Veteran's history of increased saliva production on 
examination.  Thus, based on the absence of a currently 
diagnosed "disability", service connection must be denied.  

Right Shoulder Disorder

Initially the Board notes that service connection is already 
in effect for "muscle pains" due to undiagnosed illness, 
which, by definition, would include any right shoulder pains 
of unknown etiology.  Therefore, this decision is only 
concerned with whether service connection is warranted under 
38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303.  

Service treatment records indicate that the Veteran was 
injured in a motor vehicle accident in October 1988.  A 
December 1988 physical therapy record reflects the Veteran's 
history of increased discomfort when he looked over his 
shoulder.  No diagnosis pertaining to a right shoulder 
disorder was diagnosed, however, and the record suggests that 
the pain was due to thoracic spine strain rather than a right 
shoulder disorder.  The evidence is then silent as to any 
complaints of a right shoulder disorder until 1999, when the 
Veteran is diagnosed with right shoulder pain with a rotator 
cuff tear.  See October 1999 Rimek treatment record.  
Subsequent medical records do not report any additional 
findings or complaints related to the right shoulder.  

After review of the record, the Board finds that service 
connection is not warranted for a right shoulder disorder.  
Although the service medical records reflect that the Veteran 
was involved in a motor vehicle accident during service, the 
evidence does not suggest that a chronic right shoulder 
disability onset in service or has existed continuously since 
service, or that the Veteran's post-service rotator cuff tear 
is casually related to service, to include the in-service 
accident.  The Board notes that the Veteran has reported 
having right shoulder pain since service, which he attributes 
to an in-service injury.  Although the Veteran is competent 
to report a history of pain, he is not competent to comment 
on the presence or etiology of a chronic medical disorder.  
Rather, medical evidence is needed to that effect.  Compare 
Layno v. Brown, 6 Vet. App. 465, 471 (1994) with Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the competent evidence does not suggest that a 
chronic condition onset in service or existed continuously 
since service:  the service treatment records do not provide 
any indication that a chronic right shoulder disorder began 
in service, the 1998 VA examination records report no 
histories or findings of a right shoulder disorder, and the 
earliest treatment of record which reflects a finding of a 
chronic right shoulder disorder dates approximately seven 
years after separation from service.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  Furthermore, the evidence does not include any 
medical findings suggestive of a causal relationship between 
the right shoulder disorder and service, to include the in-
service accident, though the record does include an opinion 
from a VA medical practitioner that the post-service right 
rotator cuff tear was not related to the in-service accident.  
See December 2008 medical opinion.  

In sum, the medical evidence does not indicate that a chronic 
right shoulder disorder was incurred in service or is 
otherwise related to service; consequently, the claim of 
service connection is denied.  

Back Disorder 

The Board notes that the Veteran is already service-connected 
for "muscle pains" due to undiagnosed illness which 
includes any back pains of an unknown etiology.  Thus, this 
opinion is only concerned with whether service connection is 
warranted under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 
3.303.   

October 1988 service treatment records reflect complaints of 
nonradicular thoracic spine pain after a motor vehicle 
accident.  The records note that the Veteran had full range 
of motion in the thoracic spine and that X-ray images were 
normal.  The Veteran was assessed with thoracic strain.  
December 1988 service treatment records report the Veteran's 
history of pain in the lumbar/thoracic spinal area since the 
October 1988 motor vehicle accident.  The Veteran denied 
numbness, tingling, or radiation.  Examination revealed 
tenderness, full range of motion, no weakness, negative 
straight leg raise, normal posture and gait, and normal deep 
tendon reflexes.  X-ray images were normal.  The examiner 
stated that the thoracic and lumbar spines appeared normal 
and diagnosed the Veteran with muscular thoracic spine pain.  

The record is then silent as to a back disorder until 2001, 
when a VA examination revealed pain, limitation of motion, 
weakness/fatigability, and spasm in the lumbar/thoracic 
spine.  X-ray images were negative for abnormality, however, 
and the examiner diagnosed the Veteran with diffuse muscular-
psychogenic back pain syndrome.  

After review of the record, the Board finds that service 
connection is not warranted because the evidence does not 
establish that the Veteran has a service-connectable back 
disorder.  Although the record includes findings of pain, 
limitation of motion and function, and spasm and an 
assessment of pain syndrome, service connection will not be 
granted for pain, spasm, or limitation of motion/function 
alone; there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).  In this case, the evidence, which includes 
X-ray findings, does not establish that the Veteran has an 
underlying back disorder.  Thus, based on the absence of a 
currently diagnosed back "disability;" service connection 
must be denied.  


ORDER

Service connection for a skin disorder is denied.  

Service connection for increased saliva production is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a back disorder is denied.  




REMAND

Further development is also needed on the claim for increased 
ratings for a right knee disability, to include temporary 
total evaluations under 38 C.F.R. §§ 4.29 and 4.30.  A review 
of the record indicates that service connection was granted 
for a right knee disability in a January 2009 rating 
decision.  The rating decision assigned a noncompensable 
rating effective December 29, 1997, a 100 percent rating 
effective April 26, 2002, and a 10 percent rating effective 
June 1, 2002.  In March 2009, the Veteran submitted a 
statement indicating his disagreement with the ratings 
assigned by the January 2009 decision, to include the date of 
the temporary total evaluation.  This statement is a timely 
notice of disagreement with the January 2009 rating decision.  
Under the holding in Manlincon v. West, 12 Vet. App. 238 
(1999), the issues must be remanded for issuance of a 
statement of the case on appeal of this issue.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be issued a statement 
of the case addressing the claim of 
increased initial ratings for the 
service-connected right knee disability, 
to include the award of temporary total 
ratings.  The Veteran should be notified 
of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of the 
issues and secure appellate review by the 
Board.  Thereafter, the issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


